PER CURIAM.
Edmond Green appeals the trial court’s summary denial of his collateral motion attacking his sentence. Green was erroneously sentenced as a habitual felony offender, and his sentence is illegal and may be corrected by way of motion brought pursuant to Florida Rule of Criminal Procedure 3.800. See Young v. State, 716 So.2d 280 (Fla. 2d DCA 1998). Accordingly, we reverse.
All of Green’s prior qualifying felony convictions were for violations of section 893.13, Florida Statutes (1993), relating to the purchase or possession of controlled substances. Consequently, Green did not qualify for a habitual offender sentence. See § 775.084(l)(a)3, Fla. Stat. (1993). Upon remand, Green should be sentenced according to the applicable guidelines.
Reversed and remanded.
BLUE, A.C.J., and FULMER and WHATLEY, JJ., Concur.